Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Amendments to the claims are sufficient to overcome the previously made rejections under 35 USC § 112.

Regarding claims 1 and 10, the prior art of record does not teach the following limitations in combination with the entirety of claims 1 and 10:
wherein the end-sided housing includes a first surface and a second surface placed opposite the first surface,
wherein the first surface is electrically connected to the positioning resin substrate,
wherein the second surface is insulated from the test board, and
wherein the positioning resin substrate includes a conductive portion configured to form a conductive path in the axial direction.

Claims 2-9 and 11 are also allowed for further limiting allowed claims 1 and 10. 

The following relevant art was found based on the updated search:
Kasukabe (2009/0212798) teaches (a) a step of forming the plurality of contact terminals by plating in which holes which are formed by performing anisotropic etching to a substrate having crystallinity are used as molds; (b) a step of sequentially stacking the beams and the wirings electrically 
Kaashoek (2016/0216294) teaches test socket designs use conductive (i.e., metal) substrates isolating each signal contact probe in a coaxial cavity with an air gap dielectric where the diameter of the cavity is typically 2.5 times greater than the diameter of the signal contact probe. For these applications, it is desirable to stabilize the spring probe within the coaxial cavity when the test socket is in use. The metal substrate can be anodized to insulate the surface or the test socket may include additional insulated layers to isolate the conductive substrate from adjacent test system components.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN R DICKINSON whose telephone number is (571)272-6183. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571) 272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DUSTIN R DICKINSON/Examiner, Art Unit 2867                                                                                                                                                                                                        
/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867